704 S.E.2d 806 (2011)
In the Matter of Douglas Liddell KIRKLAND.
No. S11Y0363.
Supreme Court of Georgia.
January 24, 2011.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This reciprocal discipline matter is before the Court on the Report and Recommendation of the Review Panel, recommending that we impose a suspension on Douglas Liddell Kirkland (State Bar No. 423655) following his receipt of an emergency suspension in Florida. See Fla. Bar v. Kirkland, 36 So. 3d 85 (2010); Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct set forth in Bar Rule 4-102(d).
The Florida Supreme Court imposed an emergency suspension based on evidence *807 that Kirkland was misappropriating assets from his attorney trust account. The State Bar of Georgia served Kirkland with a notice of reciprocal discipline based on the suspension, which he acknowledged, indicating that he would not contest the imposition of reciprocal discipline. The Florida Supreme Court subsequently disbarred Kirkland based on an uncontested report of a referee. See Fla. Bar v. Kirkland, 42 So. 3d 235 (2010). The State Bar of Georgia served Kirkland with a supplemental notice of reciprocal discipline for the disbarment, which Kirkland also acknowledged, but the referee's report was not made part of the record. Consequently, the only issue properly before the Review Panel and now this Court is the imposition of reciprocal discipline based on Kirkland's emergency suspension in Florida.
The Review Panel considered the Florida suspension order and the elements listed in Rule 9.4(b)(3) that would authorize imposition of different punishment and concluded that an indefinite suspension was the appropriate sanction. After reviewing the record, we agree that an indefinite suspension is appropriate in this reciprocal discipline context. Accordingly, Douglas Liddell Kirkland's license to practice law in Georgia is suspended immediately and until such time as he can demonstrate that he has been reinstated in Florida. Kirkland is reminded of his duties pursuant to Bar Rule 4-219(c).
Indefinite suspension.
All the Justices concur.